759 F.2d 817
Roy L. PATTERSON, Petitioner-Appellant,v.Sam AUSTIN, Respondent-Appellee.
No. 82-8092.
United States Court of Appeals,Eleventh Circuit.
April 11, 1985.

Appeal from the United States District Court for the Middle District of Georgia.
ON PETITION FOR REHEARING & SUGGESTION FOR REHEARING EN BANC
(Opinion April 2, 11 Cir., 1984, 728 F.2d 1389).
Before RONEY and CLARK, Circuit Judges, and GIBSON*, Senior Circuit Judge.
PER CURIAM:


1
The court's consideration of the respondent's petition for rehearing en banc was postponed until a decision by the en banc court in Davis v. Kemp, 752 F.2d 1515 (11th Cir. En Banc 1985).  In light of that decision and the opinion accompanying it, the petition for rehearing is DENIED and since no member of this panel nor other Judge in regular active service on the court requested that the court be polled on rehearing en banc (Rule 35, Federal Rules of Appellate Procedure;  Eleventh Circuit Rule 26), the Suggestion for Rehearing En Banc is DENIED.



*
 Honorable Floyd R. Gibson, U.S. Circuit Judge for the Eighth Circuit, sitting by designation